*360"It is well recognized that it is for the administrative agency to determine what constitutes a required service and whether such services have been maintained (Fresh Meadows Assocs. v Conciliation & Appeals Bd., 88 Misc 2d 1003, affd 55 AD2d 559, affd 42 NY2d 925)”. (Matter of 230 E. 52nd St. Assocs. v State Div. of Hous. & Community Renewal, 131 AD2d 349, 350.) "Plainly, these are factual matters and the agency’s determination must be upheld in the absence of finding that the administrative determination was arbitrary, capricious or irrational.” (Supra, at 350-351.) Moreover it is also well settled that the agency may rely on the facts before it when the administrative determination is issued (Matter of Fanelli v New York City Conciliation & Appeals Bd., 90 AD2d 756, affd 58 NY2d 952). In the present case there was sufficient evidence in the record to support the determination and the subsequent denial of the petition for administrative review. Concur — Ellerin, J. P., Kupferman, Ross and Smith, JJ.